DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application No. 16/373160 filed on 5/10/2021. Claims 1-8, 10-16, 18-19 and 21-22 are pending and have been examined in this Office action. Claims 1 and 12 have been amended. Claims 9, 17 and 20 have been canceled. Claims 21-22 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 5/10/2021, with respect to claim rejection U.S.C. 112(d) of claim 20 have been fully considered and the rejection has been withdrawn. Applicant canceled claims 20 thus rendering the previous rejection moot.
Applicant’s arguments, see page 7, filed 5/10/2021, with respect to the rejection of claims 1 and 12 under 35 USC § 103 have been fully considered and are at least partially persuasive.  In this regard the previously cited prior art fails to explicitly teach the amended limitations of claims 1 and 12.  However, upon further consideration, a new grounds of rejection is made in view of Coulmeau et al. U.S. Pub. No. 2015/0332490 (“Coulmeau”).
Coulmeau teaches the amended limitations a weather radar system configured to receive precipitation weather radar information indicative of location and dimensions of a volume of water; and(see at least [0102] These weather radar systems also allow the nebulosity to be measured, and hence include data on humidity and temperature. [0103] Weather volumes: clouds, jetstreams, turbulences, ice formation regions. This information exists in chart form valid on a given date which is superposed onto the trajectory, as provided in the document US2011/0102192,.sctn.[0030]. By coupling this data to an image processing carried out on the ground, these surfaces are transformed into exploitable digital objects such as polygons in the case of surfaces and polyhedra in the case of volumes. [0104] Weather data input by the crew via their human-machine interfaces (HMI). AND [0021] For example, the temperature, wind or cloud charts are provided by ranges of altitude; the predicted altitude of the aircraft at a location in its flight plan has to be estimated in order to be able to find the correct chart to be displayed.)
Under broadest reasonable interpretation, the volume of water claimed by the application can include cloud formations, wet areas, and storms. Coulmeau teaches a system for assisting the navigation of an aircraft comprises: assembly by families of data by a processing unit of predetermined data and acquired data, including meteorological data. Coulmeau teaches said data to be forecasts of other weather phenomena (clouds, ice formation regions, wet areas, storms, turbulence).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art- relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 12, 14, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. U.S. Pub. No. 2008/0275642 (“Clark”) in view of Bailey et al. U.S. Patent No. 9,472,106 (“Bailey”), Coulmeau et al. U.S. Pub. No. 2015/0332490 (“Coulmeau”), and Pearlman et al. U.S. Pub. No. 2007/0069941 (“Pearlman”).
Regarding claim 1 as best understood, Clark discloses a method executable at an ownship aircraft for probabilistically determining an intended flight route of an other aircraft in the vicinity of the ownship aircraft, the method comprising:
receiving, in an air traffic surveillance system, first positional information regarding the other aircraft at a first point in time; receiving, in the air traffic surveillance system, second positional information regarding the other aircraft at a second point in time that is temporally subsequent to the first point in time; (see at least [¶ 0067] FIG. 8 is a schematic view of an exemplary layout 800 of runways and taxiways for displaying offscale traffic during takeoff, or approach/landing in accordance with an embodiment of the disclosure. All traffic in FIG. 8 is assumed to be offscale of ownship display… Layout 800 also includes an ownship depiction 816 oriented in a first position 818 approaching runway 802 and in a second position 820 taking off along runway 802 and a plurality of other aircraft depictions 822 that represent possible locations and orientations for aircraft in the vicinity of ownship 816. At least some of the other aircraft depictions 822 include an international "NO" symbol overlaid on the other aircraft depictions 822. Such positions and orientations are possible but do not activate autorange and are not considered in the present description of FIG. 8.)
determining, in a processing system, a historical flight path of the other aircraft based on the first and second positional information; (see at least [¶ 0055] During operation EAMM 114 continually monitors ownship and other aircraft positions and paths of those aircraft and ownship to determine conflicts and potential conflicts between the paths of aircraft currently traversing the taxiways. Autorange may be programmed to optimize the display of the taxi route. If a taxiway crosses a runway 404. EAMM 114 monitors inbound and outbound traffic to determine potential or actual traffic conflicts and autoranges to display such traffic. In some cases a traffic conflict alert may be displayed.)
Clark fails to explicitly disclose the method to compare the historical flight path data of the other aircraft with various routes to determine a most possible navigation route.
However, Bailey teaches comparing, in the processing system, the historical flight path of the other aircraft to a plurality of navigation routes; based on the comparing, probabilistically determining, in the processing system, one navigation route of the plurality of navigation routes as the intended flight route of the other aircraft, (see at least [FIG. 10] #1002 accessing one or more flight objects, #1004 extracting flight information on and rendering for viewing, #1006 receiving filtering criteria pertaining to planned flight, #1008 determining flight information pertaining to planned flight and associated airspace environment information, #1010 generating event probability and forecast predictions for the planned flight.)
Thus, Clark discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system. Bailey teaches the method to include comparing the historical flight path data of the other aircraft with various routes to determine a most possible navigation route.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark and incorporate the teachings of Bailey and process the received information to determine a most probable navigation route of the other aircraft. Doing so allows for more efficient detection of aircrafts in the vicinity and safer navigation of the subject aircraft.
Furthermore, Clark in view of Bailey fails to explicitly disclose the method to include receiving precipitation weather radar information indicative of location and dimensions of a volume of water. However, Coulmeau teaches receiving precipitation weather radar information indicative of location and dimensions of a volume of water; (see at least [0102] These weather radar systems also allow the nebulosity to be measured, and hence include data on humidity and temperature. [0103] Weather volumes: clouds, jetstreams, turbulences, ice formation regions. This information exists in chart form valid on a given date which is superposed onto the trajectory, as provided in the document US2011/0102192,.sctn.[0030]. By coupling this data to an image processing carried out on the ground, these surfaces are transformed into exploitable digital objects such as polygons in the case of surfaces and polyhedra in the case of volumes. [0104] Weather data input by the crew via their human-machine interfaces (HMI). AND [0021] For example, the temperature, wind or cloud charts are provided by ranges of altitude; the predicted altitude of the aircraft at a location in its flight plan has to be estimated in order to be able to find the correct chart to be displayed.)
Thus, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system. Coulmeau teaches receiving precipitation weather radar information indicative of location and dimensions of a volume of water.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Coulmeau for receive precipitation weather radar information indicative of location and dimensions of a volume of water. Doing so allows for safe and efficient navigation of a subject aircraft through a specific environment.
Furthermore, Clark in view of Bailey and Coulmeau fail to explicitly disclose a method that receives weather radar information and probabilistically determining comprises establishing a lateral offset from each navigation route of the plurality of navigation routes based on the weather radar information.
However, Pearlman teaches the method of claim 1, wherein the probabilistically determining comprises establishing a lateral offset from each navigation route of the plurality of navigation routes based on the precipitation weather radar information (see at least [¶ 0018] The weather radars aboard the aircraft 12, 14, and 16 have been modified to detect the wind velocity v.sub.wind not only along the projected flight path(s) but also in areas 20 offset from the flight path. For example, the area 20 where the wind velocity v.sub.wind will be measured is shown in FIG. 1 as being offset from the projected flight path both vertically and laterally by the distances h.sub.plane-h.sub.wind and d.sub.plane-d.sub.ground respectively. In the general case, the various distances h.sub.plane-h.sub.wind and d.sub.plane-d.sub.ground need not be the same whether several aircraft 12, 14, and 16 participate in the system 10 or one aircraft 12 makes the multiple measurements from different locations.) 
Thus, Clark in view of Bailey and Coulmeau discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Pearlman teaches a method that receives weather radar information and probabilistically determining comprises establishing a lateral offset from each navigation route of the plurality of navigation routes based on the weather radar information.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and Coulmeau and incorporate the teachings of Pearlman and receiving weather radar information and probabilistically determining comprises establishing a lateral offset from each navigation route of the plurality of navigation routes based on the weather radar information.

Regarding claim 3 as best understood, Clark discloses the method of claim 1, wherein the first positional information comprises a first geographic point and the second positional information comprises a second geographic point, and wherein the historical flight path comprises a flight path segment beginning at the first geographic point and ending at the second geographic point (see at least [¶ 0067] FIG. 8 is a schematic view of an exemplary layout 800 of runways and taxiways for displaying offscale traffic during takeoff, or approach/landing in accordance with an embodiment of the disclosure. All traffic in FIG. 8 is assumed to be offscale of ownship display… Layout 800 also includes an ownship depiction 816 oriented in a first position 818 approaching runway 802 and in a second position 820 taking off along runway 802 and a plurality of other aircraft depictions 822 that represent possible locations and orientations for aircraft in the vicinity of ownship 816. At least some of the other aircraft depictions 822 include an international "NO" symbol overlaid on the other aircraft depictions 822. Such positions and orientations are possible but do not activate autorange and are not considered in the present description of FIG. 8.)

Regarding claim 4 as best understood, Clark discloses the method of claim 1, further comprising receiving third positional information regarding the other aircraft at a third point in time that is temporally subsequent to the second point in time, and further comprising determining the historical flight path of the other aircraft based on the first, second, and third positional information (see at least [¶ 0067] Layout 800 also includes an ownship depiction 816 oriented in a first position 818 approaching runway 802 and in a second position 820 taking off along runway 802 and a plurality of other aircraft depictions 822 that represent possible locations and orientations for aircraft in the vicinity of ownship 816.)

Regarding claim 5 as best understood, Clark teaches the method of claim 1, wherein each navigation route of the plurality of navigation routes is independently selected from the group consisting of: a departure procedure, an arrival procedure, an instrument approach procedure, a visual approach procedure, and an obstacle procedure (see at least [¶ 0023] Data is received from various aircraft and ground sensors and systems, runway, approach, and departure information based on the received data is determined in real-time, and the runway, approach, and departure information and/or alerts are displayed to the flight crew through display screen 118 and other cockpit 106 aurals and/ or visual indicators. AND [¶ 0028] For example, during approach and landing, autoranging to maintain the approach runway and obstacles proximate the airport, as well as traffic in the air and proximate the runway displayed for the flight crew at the optimal range setting facilitates improving situational awareness while reducing flight crew workload.)
Clark fails to explicitly disclose the method to include an airway as one of the navigational routes. However, Bailey teaches the method of claim 1, wherein each navigation route of the plurality of navigation routes is independently selected from the group consisting of: an airway, (see at least [col. 16, line 59-67] The decoder converts user defined points such as latitude/longitude, floating waypoints, place bearing distance, or along track waypoints, intersections and airways and flight procedures into associated waypoints by internal computations or by reference to a navigation database which stores navigation information pertaining to waypoints, air ports, airways, and procedures and customer information. Information retrieved from a navigation database can be stored in the flight object.)
Thus, Clark discloses a method to include independently selecting a departure procedure, an arrival procedure, an instrument approach procedure, a visual approach procedure, and an obstacle procedure from a number of navigation routes. Bailey teaches the method to include an airway as one of said navigation routes.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark and incorporate the teachings of Bailey and include an airway as one of the selected groups of navigational route. Doing so allows for efficient navigation of the subject aircraft.
Furthermore, Clark in view of Bailey fails to explicitly disclose the method to include an oceanic route as one of the navigational routes. However, Coulmeau teaches the method of claim 1, wherein each navigation route of the plurality of navigation routes is independently selected from the group consisting of: an oceanic route, (see at least [0128] Calculation of the spatio-temporal (4D) variation function of the data except where the data is of the event type; the following fields are accordingly constructed: [0129] wind vectors, [0130] scalars: temperature, navigation beacons, oceanic routes, [0131] surfaces: isobar, iso-icing levels, fronts, countries traversed, [0132] volumes of clouds, of jets, regions of turbulence, air spaces, airways with limited open hours.)
Thus, Clark in view of Bailey discloses a method to include independently selecting a departure procedure, an arrival procedure, an instrument approach procedure, a visual approach procedure, and an obstacle procedure from a number of navigation routes, as well as an airway as one of said navigation routes. Coulmeau teaches the method to include an oceanic route as one of the navigational routes.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Coulmeau and include an oceanic route as one of the navigational routes. Doing so allows for efficient navigation of the subject aircraft.

Regarding claim 11 as best understood, Clark discloses the method of claim 1, further comprising displaying the intended flight route of the other aircraft at the ownship aircraft (see at least [FIG. 6] AND [¶ 0014] FIG. 6 is a screen capture of another display of EAMM during the landing approach shown in FIG.)

Regarding claim 12 as best understood, Clark discloses a system executable at an ownship aircraft for probabilistically determining an intended flight route of an other aircraft in the vicinity of the ownship aircraft, the system comprising: 
an air traffic surveillance system that (1) receives first positional information regarding the other aircraft at a first point in time and (2) receives second positional information regarding the other aircraft at a second point in time that is temporally subsequent to the first point in time; and (see at least [¶ 0067] FIG. 8 is a schematic view of an exemplary layout 800 of runways and taxiways for displaying offscale traffic during takeoff, or approach/landing in accordance with an embodiment of the disclosure. All traffic in FIG. 8 is assumed to be offscale of ownship display… Layout 800 also includes an ownship depiction 816 oriented in a first position 818 approaching runway 802 and in a second position 820 taking off along runway 802 and a plurality of other aircraft depictions 822 that represent possible locations and orientations for aircraft in the vicinity of ownship 816. At least some of the other aircraft depictions 822 include an international "NO" symbol overlaid on the other aircraft depictions 822. Such positions and orientations are possible but do not activate autorange and are not considered in the present description of FIG. 8.)
a processing system in operable communication with the air traffic surveillance system, the processing system configured to (3) determine a historical flight path of the other aircraft based on the first and second positional information, (see at least [¶ 0055] During operation EAMM 114 continually monitors ownship and other aircraft positions and paths of those aircraft and ownship to determine conflicts and potential conflicts between the paths of aircraft currently traversing the taxiways. Autorange may be programmed to optimize the display of the taxi route. If a taxiway crosses a runway 404. EAMM 114 monitors inbound and outbound traffic to determine potential or actual traffic conflicts and autoranges to display such traffic. In some cases a traffic conflict alert may be displayed.)
Clark fails to explicitly disclose the method to compare the historical flight path data of the other aircraft with various routes to determine a most possible navigation route.
However, Bailey teaches the system to (4) compare the historical flight path of the other aircraft to a plurality of navigation routes, receive the precipitation weather radar information, and (5) based on the comparing, probabilistically determine one navigation route of the plurality of navigation routes as the intended flight route of the other aircraft, (see at least [FIG. 10] #1002 accessing one or more flight objects, #1004 extracting flight information on and rendering for viewing, #1006 receiving filtering criteria pertaining to planned flight, #1008 determining flight information pertaining to planned flight and associated airspace environment information, #1010 generating event probability and forecast predictions for the planned flight.)
Thus, Clark discloses a system for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system. Bailey teaches the system to include comparing the historical flight path data of the other aircraft with various routes to determine a most possible navigation route.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark and incorporate the teachings of Bailey and process the received information to determine a most probable navigation route of the other aircraft. Doing so allows for more efficient detection of aircrafts in the vicinity and safer navigation of the subject aircraft.
Furthermore, Clark in view of Bailey fails to explicitly disclose the system to include receiving precipitation weather radar information indicative of location and dimensions of a volume of water. However, Coulmeau teaches a weather radar system configured to receive precipitation weather radar information indicative of location and dimensions of a volume of water; and(see at least [0102] These weather radar systems also allow the nebulosity to be measured, and hence include data on humidity and temperature. [0103] Weather volumes: clouds, jetstreams, turbulences, ice formation regions. This information exists in chart form valid on a given date which is superposed onto the trajectory, as provided in the document US2011/0102192,.sctn.[0030]. By coupling this data to an image processing carried out on the ground, these surfaces are transformed into exploitable digital objects such as polygons in the case of surfaces and polyhedra in the case of volumes. [0104] Weather data input by the crew via their human-machine interfaces (HMI). AND [0021] For example, the temperature, wind or cloud charts are provided by ranges of altitude; the predicted altitude of the aircraft at a location in its flight plan has to be estimated in order to be able to find the correct chart to be displayed.)
Thus, Clark in view of Bailey discloses a system for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system. Coulmeau teaches receiving precipitation weather radar information indicative of location and dimensions of a volume of water.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Coulmeau for receive precipitation weather radar information indicative of location and dimensions of a volume of water. Doing so allows for safe and efficient navigation of a subject aircraft through a specific environment.
Furthermore, Clark in view of Bailey and Coulmeau fail to explicitly disclose a system that receives weather radar information and probabilistically determining comprises establishing a lateral offset from each navigation route of the plurality of navigation routes based on the weather radar information.
However, Pearlman teaches the system wherein the probabilistic determination comprises establishing a lateral offset from each navigation route of the plurality of navigation routes based on the precipitation weather radar information (see at least [¶ 0018] The weather radars aboard the aircraft 12, 14, and 16 have been modified to detect the wind velocity v.sub.wind not only along the projected flight path(s) but also in areas 20 offset from the flight path. For example, the area 20 where the wind velocity v.sub.wind will be measured is shown in FIG. 1 as being offset from the projected flight path both vertically and laterally by the distances h.sub.plane-h.sub.wind and d.sub.plane-d.sub.ground respectively. In the general case, the various distances h.sub.plane-h.sub.wind and d.sub.plane-d.sub.ground need not be the same whether several aircraft 12, 14, and 16 participate in the system 10 or one aircraft 12 makes the multiple measurements from different locations.)
Thus, Clark in view of Bailey and Coulmeau discloses a system for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Pearlman teaches a system that receives weather radar information and probabilistically determining comprises establishing a lateral offset from each navigation route of the plurality of navigation routes based on the weather radar information.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and Coulmeau and incorporate the teachings of Pearlman and receiving weather radar information and probabilistically determining comprises establishing a lateral offset from each navigation route of the plurality of navigation routes based on the weather radar information.

Regarding claim 14 as best understood, Clark discloses the system of claim 12, wherein the first positional information comprises a first geographic point and the second positional information comprises a second geographic point, and wherein the historical flight path comprises a flight path segment beginning at the first geographic point and ending at the second geographic point (see at least [¶ 0067] FIG. 8 is a schematic view of an exemplary layout 800 of runways and taxiways for displaying offscale traffic during takeoff, or approach/landing in accordance with an embodiment of the disclosure. All traffic in FIG. 8 is assumed to be offscale of ownship display… Layout 800 also includes an ownship depiction 816 oriented in a first position 818 approaching runway 802 and in a second position 820 taking off along runway 802 and a plurality of other aircraft depictions 822 that represent possible locations and orientations for aircraft in the vicinity of ownship 816. At least some of the other aircraft depictions 822 include an international "NO" symbol overlaid on the other aircraft depictions 822. Such positions and orientations are possible but do not activate autorange and are not considered in the present description of FIG. 8.)

Regarding claim 19 as best understood, Clark discloses the system of claim 12, further comprising a flight-deck display system that displays the intended flight route of the other aircraft (see at least [FIG. 6] AND [¶ 0014] FIG. 6 is a screen capture of another display of EAMM during the landing approach shown in FIG.)

Regarding claim 21 as best understood, Clark discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system. Bailey teaches the method to include comparing the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Clark in view of Bailey fails to explicitly disclose the method to include receiving precipitation weather radar information indicative of location and dimensions of a volume of water.
However, Coulmeau teaches the method of claim 1, wherein the location and dimensions of the volume of water are indicative of a convective weather area (see at least [0102] These weather radar systems also allow the nebulosity to be measured, and hence include data on humidity and temperature. [0103] Weather volumes: clouds, jetstreams, turbulences, ice formation regions. This information exists in chart form valid on a given date which is superposed onto the trajectory, as provided in the document US2011/0102192,.sctn.[0030]. By coupling this data to an image processing carried out on the ground, these surfaces are transformed into exploitable digital objects such as polygons in the case of surfaces and polyhedra in the case of volumes. [0104] Weather data input by the crew via their human-machine interfaces (HMI). AND [0021] For example, the temperature, wind or cloud charts are provided by ranges of altitude; the predicted altitude of the aircraft at a location in its flight plan has to be estimated in order to be able to find the correct chart to be displayed.)
Thus, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system. Coulmeau teaches receiving precipitation weather radar information indicative of location and dimensions of a volume of water.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Coulmeau for receive precipitation weather radar information indicative of location and dimensions of a volume of water. Doing so allows for safe and efficient navigation of a subject aircraft through a specific environment.

Regarding claim 22 as best understood, Clark discloses a system for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system. Bailey teaches the method to include comparing the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Clark in view of Bailey fails to explicitly disclose the system to include receiving precipitation weather radar information indicative of location and dimensions of a volume of water.
However, Coulmeau teaches the system of claim 12, wherein the location and dimension of the volume of water are indicative of a convective weather area (see at least [0102] These weather radar systems also allow the nebulosity to be measured, and hence include data on humidity and temperature. [0103] Weather volumes: clouds, jetstreams, turbulences, ice formation regions. This information exists in chart form valid on a given date which is superposed onto the trajectory, as provided in the document US2011/0102192,.sctn.[0030]. By coupling this data to an image processing carried out on the ground, these surfaces are transformed into exploitable digital objects such as polygons in the case of surfaces and polyhedra in the case of volumes. [0104] Weather data input by the crew via their human-machine interfaces (HMI). AND [0021] For example, the temperature, wind or cloud charts are provided by ranges of altitude; the predicted altitude of the aircraft at a location in its flight plan has to be estimated in order to be able to find the correct chart to be displayed.)
Thus, Clark in view of Bailey discloses a system for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system. Coulmeau teaches receiving precipitation weather radar information indicative of location and dimensions of a volume of water.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Coulmeau for receive precipitation weather radar information indicative of location and dimensions of a volume of water. Doing so allows for safe and efficient navigation of a subject aircraft through a specific environment.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Bailey, Coulmeau, and Pearlman as applied to claims 1 and 12 above, and further in view of Esposito et al. U.S. Pub. No. 2018/0047294 (“Esposito”).
Regarding claim 2 as best understood, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Clark fails to explicitly disclose the method to include an air travel surveillance system that includes an automatic dependent surveillance-broadcast (ADS-B) system, a traffic collision avoidance system (TCAS), and a traffic information service-broadcast (TIS-B) system, and combinations of two or more thereof.
However, Esposito teaches the method of claim 1, wherein the first and second positional information regarding the other aircraft is received using an air traffic surveillance system of the ownship aircraft that is selected from the group consisting of: an automatic dependent surveillance-broadcast (ADS-B) system, a traffic collision avoidance system (TCAS), and a traffic information service-broadcast (TIS-B) system, and combinations of two or more thereof (see at least [¶ 0025] In the example shown in FIG. 1, aircraft 30 and 32 may be representative of aircraft in remote areas outside of range of datalink service 140, such as in airspace over the oceans relatively far from land, and/or in polar regions or major deserts, but within range of aircraft 10 and 20, respectively, via cooperative radio surveillance channels 141 and 142, respectively. Aircraft 10 and 20 each receives ADS-B messages from surrounding aircraft within their respective cooperative radio surveillance ranges, including ADS-B transmissions 141 from aircraft 30 to aircraft 10 and ADS-B transmissions 142 from aircraft 32 to aircraft 20, as examples of what could include many more aircraft within surveillance range of aircraft 10 or 20. Cooperative radio surveillance channels 141 and 142 may be via automatic dependent surveillance--broadcast (ADS-B) transmissions in some examples. Each aircraft may receive ADS-B messages from other aircraft with an onboard Traffic Collision Avoidance System (TCAS) unit, for example, or any other system capable of receiving ADS-B signals.)
Thus, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Esposito teaches the method to include an air travel surveillance system that includes an automatic dependent surveillance-broadcast (ADS-B) system, a traffic collision avoidance system (TCAS), and a traffic information service-broadcast (TIS-B) system, and combinations of two or more thereof.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Esposito and include a surveillance system that includes an (ADS-B) system, (TCAS), and a (TIS-B) system, and combinations of two or more thereof. Doing so allows for efficient surveillance of the subject aircraft’s vicinity.

Regarding claim 13 as best understood, Clark in view of Bailey discloses a system for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Clark fails to explicitly disclose the system to include an air travel surveillance system that includes an automatic dependent surveillance-broadcast (ADS-B) system, a traffic collision avoidance system (TCAS), and a traffic information service-broadcast (TIS-B) system, and combinations of two or more thereof.
However, Esposito teaches the system of claim 12, wherein the air traffic surveillance system is selected from the group consisting of: an automatic dependent surveillance-broadcast (ADS-B) system, a traffic collision avoidance system (TCAS), and a traffic information service-broadcast (TIS-B) system, and combinations of two or more thereof (see at least [¶ 0025] In the example shown in FIG. 1, aircraft 30 and 32 may be representative of aircraft in remote areas outside of range of datalink service 140, such as in airspace over the oceans relatively far from land, and/or in polar regions or major deserts, but within range of aircraft 10 and 20, respectively, via cooperative radio surveillance channels 141 and 142, respectively. Aircraft 10 and 20 each receives ADS-B messages from surrounding aircraft within their respective cooperative radio surveillance ranges, including ADS-B transmissions 141 from aircraft 30 to aircraft 10 and ADS-B transmissions 142 from aircraft 32 to aircraft 20, as examples of what could include many more aircraft within surveillance range of aircraft 10 or 20. Cooperative radio surveillance channels 141 and 142 may be via automatic dependent surveillance--broadcast (ADS-B) transmissions in some examples. Each aircraft may receive ADS-B messages from other aircraft with an onboard Traffic Collision Avoidance System (TCAS) unit, for example, or any other system capable of receiving ADS-B signals.)
Thus, Clark in view of Bailey discloses a system for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Esposito teaches the system to include an air travel surveillance system that includes an automatic dependent surveillance-broadcast (ADS-B) system, a traffic collision avoidance system (TCAS), and a traffic information service-broadcast (TIS-B) system, and combinations of two or more thereof.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Esposito and include a surveillance system that includes an (ADS-B) system, (TCAS), and a (TIS-B) system, and combinations of two or more thereof. Doing so allows for efficient surveillance of the subject aircraft’s vicinity.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Bailey, Coulmeau, and Pearlman as applied to claims 1 and 12 above, and further in view of Canoy et al. U.S. Pub. No. 2017/0045894 (“Canoy”).
Regarding claim 6 as best understood, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Clark fails to explicitly disclose a method for determining difference between an orientation of the historical flight path and an orientation of each navigation route of the plurality of navigation routes.
However, Canoy teaches the method of claim 1, wherein the comparing comprises determining a degree of difference between an orientation of the historical flight path and an orientation of each navigation route of the plurality of navigation routes (see at least [¶ 0091] In response to determining that the UAV is at the target landing bay (i.e., determination block 420="Yes"), the processor of the UAV may reposition and orient the UAV to land (or "touchdown") at the target landing bay in block 422. For example, the UAV may descend based on a control of rotor motors and continually evaluate camera imagery to identify whether the UAV is still centered on the landing pattern and/or oriented corresponding to the special symbol of the landing pattern. When the UAV determines a deviation compared to the landing pattern and the current orientation and position of the UAV, the UAV may make corrections, such as by increasing or decreasing power to certain rotor motors, moving ballast, temporarily halting a descent in order to move laterally, etc.)
Thus, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Canoy teaches the method for determining difference between an orientation of the historical flight path and an orientation of each navigation route of the plurality of navigation routes.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Canoy to determine difference between an orientation of the historical flight path and an orientation of each navigation route of the plurality of navigation routes. Doing so allows for the accurate determination of the other aircraft navigation route, and safer and more efficient landing or takeoffs for the subject vehicle.

Regarding claim 15 as best understood, Clark in view of Bailey discloses a system for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route.
However, Canoy teaches the system of claim 12, wherein the processing system (4) compares by determining a degree of difference between an orientation of the historical flight path and an orientation of each navigation route of the plurality of navigation routes (see at least [¶ 0091] In response to determining that the UAV is at the target landing bay (i.e., determination block 420="Yes"), the processor of the UAV may reposition and orient the UAV to land (or "touchdown") at the target landing bay in block 422. For example, the UAV may descend based on a control of rotor motors and continually evaluate camera imagery to identify whether the UAV is still centered on the landing pattern and/or oriented corresponding to the special symbol of the landing pattern. When the UAV determines a deviation compared to the landing pattern and the current orientation and position of the UAV, the UAV may make corrections, such as by increasing or decreasing power to certain rotor motors, moving ballast, temporarily halting a descent in order to move laterally, etc.)
Thus, Clark in view of Bailey discloses a system for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Canoy to determine difference between an orientation of the historical flight path and an orientation of each navigation route of the plurality of navigation routes. Doing so allows for the accurate determination of the other aircraft navigation route, and safer and more efficient landing or takeoffs for the subject vehicle.

Claims 8, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Bailey, Coulmeau, and Pearlman as applied to claims 1 and 12 above, and further in view of Chan et al. U.S. Patent No. 9,754,496 (“Chan”).
Regarding claim 8 as best understood, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Clark fails to explicitly disclose a method for determining a degree of difference between the direction of travel of the other aircraft and a direction of travel of each navigation route of the plurality of navigation routes.
However, Chan teaches the method of claim 1, further comprising receiving a direction of travel of the other aircraft, and wherein the comparing comprises determining a degree of difference between the direction of travel of the other aircraft and a direction of travel of each navigation route of the plurality of navigation routes (see at least [FIG. 34B & 18A-18B] AND [col. 18, line 7-17] Referring to FIGS. 18A and 18B, an airspace in a suburban/rural/outlying zone or region is shown schematically and representationally with features such as an expressway (with bidirectional lanes for road traffic), an overpass for a crossing road/highway, etc. Designated flyways F for UAV/drone traffic are shown schematically over the expressway and over the road/overpass in FIG. 18B. As indicated schematically, a detector D (e.g. sensor, transponder, imaging camera, etc.) is provided at the overpass so as to be positioned to detect UAV/drone traffic in each of the flyways.)
Thus, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Chan teaches a method for determining a degree of difference between the direction of travel of the other aircraft and a direction of travel of each navigation route of the plurality of navigation routes.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Chan and include a method for determining a degree of difference between the direction of travel of the other aircraft and a direction of travel of each navigation route of the plurality of navigation routes. Doing so allows for more accurate determination of another aircraft navigation route.

Regarding claim 10 as best understood, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Clark fails to explicitly disclose a method for receiving flight plan information regarding the other aircraft and probabilistically determining comprises referencing the flight plan information against each navigation route of the plurality of navigation routes.
However, Chan teaches the method of claim 1, further comprising receiving flight plan information regarding the other aircraft, wherein probabilistically determining comprises referencing the flight plan information against each navigation route of the plurality of navigation routes (see at least [col. 53, line 50-57] The craft (e.g. identity, profile/type, capability, account information, etc.) and the mission (e.g. destination/purpose, flight plan, time/priority, etc.) of the craft in the airspace each are registered/evaluated by the system; rights (e.g. priority/status relative to other craft, for routing, etc.) a route (e.g. proposed flyway segments and zone/region access/use timing) and each are obtained by the craft from the system for the mission in the airspace.)
Thus, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Chan teaches a method for receiving flight plan information regarding the other aircraft and probabilistically determining comprises referencing the flight plan information against each navigation route of the plurality of navigation routes.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Chan and include a method for receiving flight plan information regarding the other aircraft and probabilistically determining comprises referencing the flight plan information against each navigation route of the plurality of navigation routes. Doing so allows for more accurate determination of another aircraft navigation route.

Regarding claim 16 as best understood, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Clark fails to explicitly disclose a system for determining an average distance between the historical flight path and each navigation route of the plurality of navigation routes.
However, Chan teaches the system of claim 12, wherein the processing system (4) compares by determining an average distance between the historical flight path and each navigation route of the plurality of navigation routes (see at least [column 29, line 9-29] As indicated schematically in FIG. 26 (and in contrast to FIG. 25), the establishment of designated lanes for UAV/drone craft operating in a flyway permits separation of the lanes (including for UAV/drone craft traveling in opposite directions) by a horizontal offset X and a vertical offset Y; offsets X and Y (e.g. forming a gap between lanes) may be specified and implemented according to factors relevant to operator of the airspace (e.g. including but not limited to the type and capability of the UAV/drone craft, the control/communication systems, the monitoring systems, etc.). Referring to FIGS. 27 and 30, lanes in a flyway segment may be positioned so that opposing direction UAV/drone traffic is separated in a horizontal (side-by-side) arrangement; referring to FIGS. 29 and 31-32, lanes in a flyway segment may be positioned so that opposing-direction UAV/drone traffic is separated in a vertical (above-the-other) arrangement. As indicated schematically in FIG. 28, the flyway may comprise a passing lane in which UAV/craft in operation in either direction may temporarily enter to overtake a slower/disabled/obstructing UAV/drone craft.)
Thus, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Chan teaches a system for determining an average distance between the historical flight path and each navigation route of the plurality of navigation routes.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Chan and include determining an average distance between the historical flight path and each navigation route of the plurality of navigation routes. Doing so allows for more accurate determination of another aircraft navigation route.

Regarding claim 18 as best understood, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Clark fails to explicitly disclose a system that receives flight plan information regarding the other aircraft and probabilistically determines by referencing the flight plan information against each navigation route of the plurality of navigation routes.
However, Chan teaches the system of claim 12, further comprising a datalink system that receives flight plan information regarding the other aircraft, and wherein the processing system (5) probabilistically determines by referencing the flight plan information against each navigation route of the plurality of navigation routes (see at least [col. 53, line 50-57] The craft (e.g. identity, profile/type, capability, account information, etc.) and the mission (e.g. destination/purpose, flight plan, time/priority, etc.) of the craft in the airspace each are registered/evaluated by the system; rights (e.g. priority/status relative to other craft, for routing, etc.) a route (e.g. proposed flyway segments and zone/region access/use timing) and each are obtained by the craft from the system for the mission in the airspace.)
Thus, Clark in view of Bailey discloses a method for detecting the positions of other aircrafts in the vicinity of the subject aircraft over time using surveillance system, and the historical flight path data of the other aircraft with various routes to determine a most possible navigation route. Chan teaches a system that receives flight plan information regarding the other aircraft and probabilistically determines by referencing the flight plan information against each navigation route of the plurality of navigation routes.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Bailey and incorporate the teachings of Chan and probabilistically determine by referencing the flight plan information against each navigation route of the plurality of navigation routes. Doing so allows for more accurate determination of another aircraft navigation route.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/AARON L TROOST/Primary Examiner, Art Unit 3668